Exhibit 10.22

[On First Marblehead letterhead]

January 28, 2011

Ryan Brenneman

[address]

Dear Ryan:

On behalf of The First Marblehead Corporation (the “Company”), I am very pleased
to offer you employment with the Company. The purpose of this letter is to
summarize the terms of your employment with the Company, should you accept our
offer.

1. Employment. You will be employed, effective March 1, 2011, to serve on a
full-time basis in the position of Managing Director, reporting to Kenneth
Klipper, the Chief Financial Officer and Chief Accounting Officer of the
Company. As a Managing Director, you will be responsible for managing the
preparation of the Company’s consolidated financial statements. In addition, you
will be responsible for other duties as may from time to time be assigned to you
by the Company.

2. Exclusivity. In return for the compensation payments set forth in this
letter, you agree to devote your full business time, best efforts, skill,
knowledge, attention, and energies to the advancement of the Company’s business
and interests and to the performance of your duties and responsibilities as an
employee of the Company and not to engage in any other business activities
without prior approval from the Company.

3. Compensation. Your annualized base salary will be $260,000.00, less all
applicable federal, state and local taxes and withholdings, to be paid in
semi-monthly installments in accordance with the Company’s standard payroll
practices. Such base salary may be adjusted from time to time in accordance with
normal business practices and in the sole discretion of the Company.

4. Bonus. In addition to your base compensation, you may be eligible for an
annual discretionary bonus award of up to 50% of your base salary earned during
the bonus year, subject to the terms of the applicable bonus plan. The bonus
award, if any, will be based on both individual and the Company’s performance,
and shall be determined by the Company in its sole discretion. You must be an
active employee of the Company on the date the bonus is distributed in order to
be eligible for a bonus award because it also serves as an incentive to remain
employed by the Company.



--------------------------------------------------------------------------------

5. Benefits. You shall be eligible to participate in any and all benefit
programs that the Company establishes and makes generally available to its
employees from time to time, provided that you are eligible under (and subject
to all provisions of) the plan documents governing those programs. Such benefits
may include participation in group medical and dental insurance programs, term
life insurance, long-term disability insurance, paid time off and participation
in a 401(k) plan. The benefits made available by the Company, and the rules,
terms, and conditions for participation in such benefit plans, may be changed by
the Company at any time and from time to time without advance notice. Enclosed
is a comprehensive benefits summary.

6. Equity. You will also be eligible to receive awards under the Company’s
long-term incentive plans. It is our intention to initially award you 25,000
restricted stock units, subject to board approval and to the terms and
conditions of the Company’s 2003 stock incentive plan, as amended, and a
restricted stock unit agreement between the Company and you. Each restricted
stock unit will represent the right to receive one share of common stock of the
Company upon vesting. Your initial grant of restricted stock units is expected
to vest ratably over four years, beginning on the first anniversary of the grant
date. Your restricted stock unit agreement and plan documents will be provided
to you following your start date.

7. Relocation Assistance. To assist you with your relocation to the Boston area,
the Company will provide you with the following relocation assistance (which may
constitute taxable income to you):

a. The Company will reimburse you up to $20,000.00 for third-party moving
expenses actually and reasonably incurred by you, provided that you furnish
receipts satisfactory to the Company for any such expenses. In addition, the
Company will reimburse you up to $5,000.00 in travel and other expenses related
to your search for permanent housing, provided that you furnish receipts
satisfactory to the Company for any such expenses. To the extent the
reimbursement of any expenses pursuant to this Section 7(a) qualifies for
tax-free status, the Company will treat such reimbursement as tax-free.

b. The Company will reimburse you up to $60,000.00 for third-party broker’s fees
actually and reasonably incurred by you and due upon the sale of your current
house, provided that you furnish receipts or other documentation satisfactory to
the Company for any such broker’s fees. To the extent the reimbursement of any
broker’s fees qualifies for tax-free status, the Company will treat such
reimbursement as tax-free.



--------------------------------------------------------------------------------

c. The Company will reimburse you for rental expenses actually and reasonably
incurred by you for temporary housing as you search for permanent housing. The
Company will provide such reimbursement for up to six months immediately
following your start date. The amount of such reimbursement must be pre-approved
by the Company. You will be required to provide documentation acceptable to the
Company in connection with reimbursement for the temporary housing you select.

d. The Company will reimburse you for expenses actually and reasonably incurred
by you for weekly travel between the Washington, D.C. area and the Boston area
until the earlier of: (i) six months immediately following your start date or
(ii) your permanent relocation to the Boston area. You will be required to
provide documentation acceptable to the Company in connection with reimbursement
for such travel expenses.

e. You agree to repay the Company in full for any moving, travel and other
expenses incurred pursuant to subpart (a) above, and any broker’s fees incurred
pursuant to subpart (b) above, reimbursed to you by the Company, if you leave
your employment voluntarily or are involuntarily terminated for “cause”, prior
to the first anniversary of your start date. A determination of whether “cause”
exists will be made by the Company in its good faith discretion and any such
finding will be binding and conclusive. In the event that you fail to timely
repay any portion of the moving expenses and broker’s fee you agree that (i) the
Company will have all the rights of a creditor in seeking to obtain repayment of
any unpaid amount; (ii) the Company will have the right to deduct or set-off the
amount of such unpaid amount from any cash compensation otherwise payable to you
(to the extent permitted by law); and (iii) you will reimburse the Company for
any and all damages, losses, costs, and expenses (including, but not limited to,
attorneys’ fees, court costs, and collection costs) incurred or sustained by the
Company as a result of your failure to timely repay such amounts.

f. All reimbursements and in-kind benefits provided under this offer letter
shall be made or provided in accordance with the requirements of Section 409A of
the Internal Revenue Code and the guidance issued thereunder (“Section 409A”) to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this letter), (ii) the amount of expenses eligible
for reimbursement during a calendar year may not affect the expenses eligible
for reimbursement in any other calendar year, (iii) the reimbursement of an
eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.



--------------------------------------------------------------------------------

8. At-Will Employment. If you accept the Company’s offer of employment, your
employment with the Company will be on an “at-will” basis, meaning that either
you or the Company may terminate the employment relationship at any time, for
any reason or no reason, with or without cause and with or without notice.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at-will” nature of your employment may only be changed by a written agreement
signed by you and the Managing Director of Human Resources which expressly
states the intention to modify the at-will nature of your employment.

9. Severance Benefits.

a. In the event that your employment is involuntarily terminated by the Company
without Cause (as defined below) the Company will pay you severance in the form
of continuation of your annual base salary, less all lawful deductions, for a
period of six months commencing on the Payment Date (as defined below) (the
“Severance Pay Period”). Payments will be made consistent with the Company’s
usual payroll practices.

b. In the event that your employment is involuntarily terminated by the Company
without Cause, the Company will provide you with the continuations of medical
and dental benefits (at then active rates) during the Severance Pay Period,
provided that you properly elect to continue your health and dental coverage
under COBRA.

c. Except as otherwise set forth in this Section 9, the Release or any
restricted stock unit or stock option agreement between the Company and you, you
shall not be eligible to participate in any other severance program, plan or
policy of the Company, and you waive any right to receive any severance monies
or benefits other than those set forth in this Section 9.

d. The term “Cause” shall mean, as determined by the Company in its good faith
discretion, (i) the willful failure by you to perform your employment duties
that has continued more than thirty days following written notice from the
Company of such non-performance, (ii) any act of dishonesty, fraud, willful
misconduct, gross negligence or disobedience on your part in the performance of
your employment duties, or (iii) your conviction of a felony involving moral
turpitude.

e. The payment of any severance amounts pursuant to this offer letter shall be
subject to the terms and conditions set forth in Exhibit A. In addition, any
distribution, acceleration, vesting or payment of benefits to you pursuant to
this offer letter or otherwise, is and shall be subject to and conditioned upon
prior compliance with all applicable regulatory provisions



--------------------------------------------------------------------------------

and requirements, including without limitation any applicable approval
requirements of the U.S. Office of Thrift Supervision (or any successor thereof)
and the Federal Deposit Insurance Corporation. Should any provision of this
offer letter be declared or be determined by the U.S. Office of Thrift
Supervision (or any successor thereof), the Federal Deposit Insurance
Corporation or any court of competent jurisdiction to be illegal, invalid,
impermissible, void or contrary to public policy or safe and sound banking
practices, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said part, term or provision declared or determined to be
illegal, invalid, impermissible, void or contrary to public policy or safe and
sound banking practices shall be deemed not to be a part of this offer letter.

f. Notwithstanding anything herein to the contrary, no severance or benefits
shall be paid or provided under this offer letter unless you first execute and
do not revoke a waiver and release of claims in a form satisfactory to the
Company (the “Release”) within 60 days following the date of termination, which
provides for a release of any and all claims that you have or might have against
the Company. The severance payments shall be paid or commence on the first
payroll period following the date the Release becomes effective (the “Payment
Date”). Notwithstanding the foregoing, if the 60th day following the date of
termination occurs in the calendar year following the termination, then the
Payment Date shall be no earlier than January 1 of such subsequent calendar
year.

10. Invention, Non-Disclosure, Non-Solicitation and Non-Compete Agreement. As a
condition of your employment, you will be required to execute the Company’s
Invention, Non-Disclosure, Non-Solicitation and Non-Compete Agreement, a copy of
which is enclosed with this offer letter.

11. Proof of Legal Right to Work. For purposes of federal immigration law, you
will be required to provide the Company with documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to the Company within three (3) business days of your date of
hire, or our employment relationship with you may be terminated. You may need to
obtain a work visa in order to be eligible to work in the United States. If that
is the case, your employment with the Company will be conditioned upon your
obtaining a work visa in a timely manner as determined by the Company.

12. Background and Reference Checks. The Company’s offer of at-will employment
is contingent upon your authorization and successful completion of background
and reference checks. You will be required to execute authorizations for the
Company to obtain consumer reports and/or investigative consumer reports and use
them in conducting background checks as a condition to your employment. The
Company may obtain background reports both pre-employment and from time to time
during your employment with the Company, as determined by the Company in its
discretion to be necessary, appropriate or desirable.



--------------------------------------------------------------------------------

13. Company Policies and Procedures. As an employee of the Company, you will be
required to comply with all Company policies and procedures. Violations of the
Company’s policies may lead to immediate termination of your employment.
Further, the Company’s premises, including all workspaces, furniture, documents,
and other tangible materials, and all information technology resources of the
Company (including computers, data and other electronic files, and all internet
and email) are subject to oversight and inspection by the Company at any time.
Company employees should have no expectation of privacy with regard to any
Company premises, materials, resources, or information.

14. Other Agreements and Governing Law. You represent that you are not bound by
any employment contract, restrictive covenant or other restriction preventing
you from entering into employment with or carrying out your responsibilities for
the Company, or which is in any way inconsistent with the terms of this letter.
Please note that this offer letter is your formal offer of employment and
supersedes any and all prior or simultaneous contemporaneous agreements,
discussions and understandings, whether written or oral, relating to the subject
matter of this letter or your employment with the Company. The resolution of any
disputes under this letter will be governed by Massachusetts law. Any claims or
causes of action which arise out of this offer letter or your employment shall
be instituted and litigated before a judge in a court of competent jurisdiction
located within the Commonwealth of Massachusetts. You expressly agree to waive
your right to a jury trial in any claim initiated by you, on your behalf, or
brought against you, based upon this offer letter or otherwise based upon your
employment with the Company or termination thereof

If this letter correctly sets forth the initial terms under which you will be
employed by the Company, please sign the enclosed duplicate of this letter in
the space provided below along with the attached forms, and return them to me in
the attached envelope.

 

Sincerely, /s/ Jo-Ann Burnham Jo-Ann Burnham Managing Director, Human Resources
Enclosures



--------------------------------------------------------------------------------

My signature below indicates my acceptance of this offer of at-will employment
from The First Marblehead Corporation and that I understand the terms of our
employment relationship. I further acknowledge that this letter sets forth the
Company’s entire offer of employment, and that I have not relied upon any other
written or verbal discussions concerning employment with the Company.

 

/s/ Ryan Brenneman     02/01/2011 Ryan Brenneman     Date



--------------------------------------------------------------------------------

Exhibit A

Compliance with Section 409A

Subject to the provisions in this Exhibit A, any severance payments or benefits
under your offer letter shall begin only upon the date of your “separation from
service” (determined as set forth below) which occurs on or after the date of
termination of your employment. The following rules shall apply with respect to
distribution of the severance payments and benefits, if any, to be provided to
you under your offer letter.

1. It is intended that each installment of the severance payments and benefits
provided under your offer letter shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code and the guidance issued
thereunder (“Section 409A”). Neither you nor the Company shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

2. If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits shall be made on the dates
and terms set forth in your offer letter.

3. If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

a. Each installment of the severance payments and benefits due under your offer
letter that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined in Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be payable on the dates and terms set forth in your offer letter; and

b. Each installment of the severance payments and benefits due under your offer
letter that is not described in paragraph 3(a) above and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of severance payments and benefits if and to
the maximum extent that such installment is deemed to be paid under a separation
pay plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the second taxable year following the taxable
year in which the separation from service occurs.



--------------------------------------------------------------------------------

4. The determination of whether and when your separation from service from the
Company has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely for
purposes of this paragraph 4, “Company” shall include all persons with whom the
Company would be considered a single employer as determined under Treasury
Regulation Section 1.409A-1(h)(3).

5. All reimbursements and in-kind benefits provided under your offer letter
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in your offer letter), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.

6. Notwithstanding anything herein to the contrary, the Company shall have no
liability to you or to any other person if the payments and benefits provided in
your offer letter that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.



--------------------------------------------------------------------------------

[On First Marblehead letterhead]

August 29, 2011

Ryan R. Brenneman

c/o The First Marblehead Corporation

800 Boylston Street, 34th Floor

Boston, MA 02199

Dear Ryan:

Reference is made to that certain letter agreement dated January 28, 2011 (the
“Offer Letter”) between The First Marblehead Corporation (the “Company”) and
you. This letter sets forth amendments to certain of the provisions of the Offer
Letter, which amended provisions supersede the terms of the Offer Letter.

In consideration for your continued service to the Company, and affirmation of
your obligations under that certain Invention, Non-Disclosure, Non-Competition
and Non-Solicitation Agreement that you executed on March 7, 2011, Section 7 of
the Offer Letter is amended by deleting Section 7 in its entirety and
substituting therefor the following:

“Relocation Assistance. To assist you with your relocation to the Boston area,
the Company will provide you with the following relocation assistance (which may
constitute taxable income to you):

a. If you enter into a binding purchase and sale agreement for the purchase of a
primary residence in the greater Boston area (the “Purchase Transaction”) on or
prior to December 31, 2011, you will receive a special one-time bonus award in
an amount equal to $70,153 (the “Relocation Bonus”), provided that (i) you
furnish the Company with a fully executed copy of the binding purchase and sale
agreement relating to the Purchase Transaction (the “P&S”) and (ii) the P&S
specifies a closing date on or prior to January 31, 2012. You will receive the
Relocation Bonus in the first payroll cycle after you furnish the P&S to the
Managing Director, Human Resources of the Company and in no event later than
January 15, 2012.

b. The Company will reimburse you for rental expenses actually and reasonably
incurred by you for temporary housing as you search for permanent housing (the
“Temporary Housing Expenses”). The Company will provide reimbursement for
Temporary Housing Expenses through October 31, 2011. The amount of such
reimbursement must be pre-approved by the Company. You will be required to
provide documentation acceptable to the Company in connection with reimbursement
for the Temporary Housing Expenses.

c. The Company will reimburse you for expenses actually and reasonably incurred
by you for weekly travel between the Washington, D.C. area and the Boston area
until the earlier of: (i) six months immediately following your start date or
(ii) your permanent relocation to the Boston area (the “Travel Expenses”). You
will be required to provide documentation acceptable to the Company in
connection with reimbursement for the Travel Expenses.



--------------------------------------------------------------------------------

[On First Marblehead letterhead]

 

d. Other than permissible Temporary Housing Expenses incurred by you pursuant to
subpart (b) above and permissible Travel Expenses incurred by you pursuant to
subpart (c) above, you will not be entitled to reimbursement for any expenses
incurred by you, nor will the Company pay any expenses on your behalf, in
connection with your relocation to the Boston area after August 25, 2011.

e. If you leave your employment voluntarily or are involuntarily terminated for
“cause” on or prior to the anniversary of the date of payment by the Company of
the Relocation Bonus, you agree to repay to the Company in full the amount of
$85,000, representing (i) amounts previously reimbursed to you or paid on your
behalf by the Company (the “Reimbursements”) for moving expenses and travel and
other expenses related to your search for permanent housing, and (ii) the amount
of the Relocation Bonus paid to you by the Company pursuant to subpart
(a) above. A determination of whether “cause” exists will be made by the Company
in its good faith discretion and any such finding will be binding and
conclusive.

f. You agree to repay to the Company in full the amount of $70,153, representing
the amount of the Relocation Bonus, if the Purchase Transaction fails for any
reason to close on or prior to the closing date set forth in the P&S. You agree
to repay such amount in full no later than the third business day after the
scheduled closing date set forth in the P&S and in no event later than
February 3, 2012.

g. In the event that you fail to timely repay any portion of the Reimbursements
or the Relocation Bonus pursuant to subparts (e) or (f) above, you agree that
(i) the Company will have all the rights of a creditor in seeking to obtain
repayment of any unpaid amount; (ii) the Company will have the right to deduct
or set-off the amount of such unpaid amount from any cash or equity compensation
otherwise due to you (to the extent permitted by law); and (iii) you will
reimburse the Company for any and all damages, losses, costs, and expenses
(including, but not limited to, attorneys’ fees, court costs, and collection
costs) incurred or sustained by the Company as a result of your failure to
timely repay such amounts.

h. All bonuses, reimbursements and in-kind benefits provided under this offer
letter shall be made or provided in accordance with the requirements of
Section 409A of the Internal Revenue Code and the guidance issued thereunder
(“Section 409A”) to the extent that such bonuses, reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this offer letter),
(ii) the amount of expenses eligible for reimbursement during a calendar year
may not affect the expenses eligible for reimbursement in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.”

 



--------------------------------------------------------------------------------

[On First Marblehead letterhead]

 

Except as modified by this letter, all other terms and conditions of your Offer
Letter shall remain in full force and effect. In particular, your employment
with the Company remains at-will, meaning that either you or the Company may
terminate the employment relationship at any time, for any reason or no reason,
with or without cause and with or without notice.

You acknowledge that the Offer Letter, as amended by this letter, may become
subject to regulatory review and approval and shall be binding on the Company
only to the extent that all required regulatory approvals have been received and
remain in effect.

Please acknowledge your acceptance of the foregoing by signing in the space
provided below and returning the signed letter to me.

 

Very truly yours, /s/ Jo-Ann Burnham Jo-Ann Burnham Managing Director, Human
Resources

 

AKNOWLEDGED AND AGREED /s/ Ryan R. Brenneman Ryan R. Brenneman

 